TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2014



                                     NO. 03-13-00697-CV


                                       J. Y. S., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES JONES, PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the decree signed by the trial court on October 2, 2013 terminating

appellant’s parental rights. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s decree. Therefore, the Court affirms

the trial court’s decree. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.